

115 HR 6798 IH: Make Schools Safer Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6798IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Byrne (for himself and Mrs. Handel) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the Director of the Institute of Education Sciences to make available to elementary and
			 secondary school officials research for improving school safety, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Make Schools Safer Act. 2.Dissemination of research on best practices to improve school safety (a)In generalThe Director of the Institute of Education Sciences shall make available to elementary school and secondary school officials, including school counselors, rigorous research, as determined by the Director, for improving school safety, which may include identifying best practices for—
 (1)educating appropriate school personnel on techniques for identifying students who may pose a violent threat; and
 (2)collaborating, as appropriate, with health care professionals, State and local law enforcement, youth organizations, and parents to implement procedures for—
 (A)early identification of students at risk of committing violence, including those who may have mental illness;
 (B)use of crisis response systems; (C)use of referral mechanisms for mental health and other treatment services; and
 (D)designing interventions for students described in subparagraph (A). (b)ConstructionNothing in this section shall be constructed to authorize advocacy or promotion of gun control.
			